                                    United States District Court
                                   NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION


United States of America,                                 Case No. CR


                Plaintiff,                                STIPULATED ORDER E)                   JGTIME
                    V.                                     UNDER THE SPEEDY TRIAL'


                                       )
                                                                                               302o,s
              Defendant.               )                                        Nqi^^jT
For the reasons stated by the parties on the record on ^(L-V - 3d , 2pi 8, the Court excludesl1itil@%/l
under the Speedy Trial Act from                     2018 to V^C- • ^         2018 and finds that the
ends of justice served by the continuance outweighthe best interest of the public and the defendant in a
speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The Court makesthis finding and bases this continuance on
the following factor(s):

       Failure to grant a continuance would be likely to result in a miscarriage of justice.
      , See 18 U.S.C. § 3161(h)(7)(B)(i).

       The case is so unusual or so complex, due to [check applicable reasons]          the number of
       defendants,          the nature of the prosecution, or       the existence of novel questions of fact
       or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
       itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

       Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
       taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
       counsel's other scheduled case commitments, taking into account the exercise of due diligence.
       See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonably deny the defendantthe reasonable time
       necessary for effective preparation, taking into accountthe exercise of due diligence.
       See 18 U.S.C. § 3161(h)(7)(B)(iv).

         IT IS SO ORDERED.


DATED:
                                                          JOSl^trC. SPERO
                                                          Chief Magistrate Judge


STIPULATED:
                    omey for Defend                        - 7 UnitedStatesAttorney
                                                           A^stant —^^
